Per curiam.
This court granted an application for a writ of certiorari to review a 6-3 decision of the Court of Appeals in Massey v. Henderson, 138 Ga. App. 565 (226 SE2d 750) (1976). The Court of Appeals affirmed a summary judgment rendered in favor of the master in a master-servant tort action brought by complainants against the master but not against the servant.
We conclude, after a thorough review, that the majority opinion of the Court of Appeals is correct, and that court’s judgment must be affirmed.

Judgment affirmed.


All the Justices concur, except 
*218
Jordan, J., who dissents.

Argued September 13, 1976 —
Decided January 4, 1977
Rehearing denied January 27, 1977.
Parker & O’Callaghan, James I. Parker, L. B. Kent, for appellants.
Hatcher, Stubbs, Land, Hollis & Rothschild, A. J. Land, W. G. Scrantom, Jr., for appellees.